Citation Nr: 1504220	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-17 154	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii

THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, , to include as secondary to service connected right shoulder strain.  

2.  Entitlement to service connection for residuals of a right wrist fracture, to include impairment of the right hand.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for left foot plantar fasciitis. 

5.  Entitlement to service connection for residuals of an upper respiratory infection. 

6.  Entitlement to service connection for a right ear disability, to include eustachian tube dysfunction.  

7.  Entitlement to service connection for conjunctivitis. 

8.  Entitlement to an initial rating in excess of 10 percent for status post anterior cruciate ligament (ACL) reconstruction with scar of the right knee. 

9.  Entitlement to an initial, compensable rating for scarring of the right knee, status post laceration with methicillin resistant staph aureus (MRSA) infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 2009.   

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision by the Benefits Delivery at Discharge (BDD) Unit at the Salt Lake City, Utah, RO through the Paperless Delivery of Veterans Benefits program.  This decision, in part, denied service connection for right elbow, right wrist, and thoracolumbar spine disabilities; GERD; gastroenteritis; left foot plantar fasciitis; an upper respiratory infection; a left knee disability; otitis media; conjunctivitis; and right hand and right shoulder disabilities.  This decision also granted service connection for two right knee disabilities, one characterized as right knee scar status post ACL reconstruction and another as right knee scar status post laceration with MRSA infection, each assigned as 0 percent disabling ( noncompensable). The Veteran filed a notice of disagreement (NOD) with respect to these determinations in September 2010.  The RO in Salt Lake City, Utah RO initially issued a statement of the case (SOC) in May 2011, and reissued the SOC in April 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2012. 

An interim February 2013 rating decision granted service connection for lumbar strain, pre-patellar bursitis of the left knee, and right shoulder strain, resolving the appeal as to claims for service connection for thoracolumbar spine, left knee, and right shoulder disabilities..  This decision also assigned an higher,  10 percent rating from the effective date of the award  of service connection, for disability characterized as status post ACL reconstruction with scar of the right knee and continued the noncompensable rating for the disability characterized as scarring of the right knee, status post laceration with MRSA infection.  A supplemental SOC (SSOC) issued in conjunction with the February 2013 rating decision reflects the continued denial of claims for service connection remaining on appeal.  As the Veteran is presumed to seek the maximum available benefit for a disability, the February 2013 SSOC also reflects consideration (and denial) of ratings in excess of those that have been assigned for the two service connected right knee disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013. a hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record. During the hearing, additional evidence, accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence, was received.

Based on full consideration of the record and the Veteran's assertions, the Board has recharacterized the appeal as encompassing the matters set forth on title page.  .  In addition, because the Veteran disagreed with the initial ratings assigned following the award of service connection for the two right knee disabilities at issue, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal was processed, primarily, using the Virtual VA (VVA) paperless claims processing system.   The Virtual Benefits Management System (VBMS) currently reflects only two documents (these documents are also contained in the VBMS file), the narrative discussion and "codeshseet" from the above referenced February 2013 rating decision.  

The Board's decision with respect to the claim for an initial rating in excess of 10 percent for ACL reconstruction with scar of the right knee is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notice and development action needed to fairly adjudicate the claim for an initial rating in excess of 10 percent for status post ACL reconstruction with scar of the right knee has been accomplished.  

2.  Since the October 1, 2009 effective date of the  award service connection, range of motion testing in the right knee has revealed full extension and a reduced range of flexion to, at worst, 130 degrees; and there has been no ankylosis, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, genu recurvatum, or compensable manifestations of scarring in the right knee.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post ACL reconstruction with scar of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.27, 4.71a, 4.118, Diagnostic Codes (DCs) 5260, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 
A May 2009 pre-rating letter provided pertinent notice to the Veteran in connection with what were then claims for service connection for multiple disabilities, to include that involving the right knee.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, the timing and form of which suffices, in part, for Dingess/Hartman.  A listing of the criteria for rating the disability at issue in the adjudication below was provided  in the May 2011 SOC, and any timing error with respect to the provision of these criteria was cured by readjudication in the February 2013 SSOC.  

Relevant to VA's duty to assist, the record contains sufficient information for evaluation of the service-connected knee disability at issue, to include the service treatment reports (STRs), reports from June 2009 and January 2013 VA examinations, and reports from treatment at the Tripler Army Medical Center dated through May 2013.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as the transcript of the June 2013 Board hearing..  The Board finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required. 

With regard to the Veteran's June 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.   

Here, during the June 2013 hearing, the g Veterans Law Judge noted the issues on appeal, to include the matter of the compensation assigned for the service connected right knee disability addressed herein.  Also, information was solicited regarding the severity of the Veteran's right knee disability at issue.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence,  information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, with the response from the Veteran being that all post-service treatment had been provided at the Tripler Army Medical Center.  The aforementioned records from treatment at this facility were submitted during the hearing, accompanied by waiver of initial AOJ consideration,  and there is no indication that there are any other records from this facility, or any other facility, relevant to the disability at issue that need to be obtained prior to adjudication.  

The Board also finds that the VA examinations are adequate to evaluate the higher rating claim adjudicated herein, as the reports from theses examinations reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to relevant rating criteria at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here with respect to the claim for increased compensation for the right knee disability at issue, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court)  held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating. 

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118. 

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this DC, when applicable.  38 C.F.R. § 4.118.  Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Summarizing the pertinent facts with the above criteria in mind, the Board notes that the Veteran underwent reconstructive surgery during service for a rupture of the ACL of the right knee.  At the initial VA examination conducted in June 2009, the Veteran reported that her right knee hurts if it is in a flexed position for more than 30 minutes.  Upon physical examination, there was no evidence of edema, effusion,  tenderness, weakness, redness, heat, subluxation, or guarding.  Gait was within normal limits, and there was no evidence of crepitus, locking pain, or genu recurvatum.  The anterior cruciate, posterior cruciate, medial lateral, and lateral collateral ligaments were all stable.  The medial and lateral menisci were also stable.  Range of motion of the right knee was normal with no pain, and repetitive motion revealed no indication of pain, fatigue, weakness, lack of endurance, incoordination, or loss of range of motion.  There was a well-healed scar on the anterior aspect of the right knee measuring approximately 10.5 centimeters by .25 centimeters with hypopigmentation.  There was no evidence of tenderness, disfigurement, or functional limitation, and the diagnosis following the examination was a right knee scar status post ACL reconstruction. 

Following the June 2009 VA examination, the October 2009 rating decision  granted service connection for a disability characterized as "right knee scar status post [ACL] reconstruction."  There being no orthopedic manifestations shown at the examination, the disability was rated on the basis of scarring under DC 7805.  A noncompensable rating was assigned.   
 
During the January 2013 VA examination, the Veteran reported intermittent right knee pain caused by prolonged sitting or standing with no associated symptoms aside from intermittent stiffness and swelling.  She reported that she treated the symptoms with Aleve as needed.  The Veteran denied any flare-ups.  Range of motion testing showed full extension and 130 degrees of flexion, with pain at the extreme of flexion.  There was no additional limitation of motion on repetitive use.  Pain to palpation was noted but the examination revealed no loss of strength, instability, patellar subluxation or dislocation, tibial or fibular impairment, or a meniscal/semilunar cartilage disability.  The surgical scarring was said to not be painful, unstable, involve an area greater than 39 square centimeters (6 square inches), or result in any other symptoms or limitations.  The examiner stated that the right knee condition did not impact the Veteran's ability to work.  

The February 2013 rating decision found that a higher initial rating  was warranted pursuant to 38 C.F.R. § 4.59 on the basis of the painful motion in the right knee demonstrated during  the February 2013 VA examination.  This rating was assigned  under  DCs 7805-5260.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, limitation of knee flexion under DC 5260-to identify the basis for the rating.  See 38 C.F.R. § 4.27.

Applying the rating criteria to the facts set forth above, a rating in excess of 10 percent on the basis of limitation of motion would require a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant the next higher, 20 percent rating under, respectively, DC 5260 or DC 5261.  Flexion, at worst, was well beyond 30 degrees to 130 degrees during the February 2013 VA examination and no loss of extension was shown during r examination.  There is otherwise no evidence contained in the reports from treatment at the Tripler Army Medical Center reflective of the loss of flexion or extension required for a 20 percent rating.  In this regard, motion in the right knee was to full extension and to 135 degrees of flexion during May 2013 treatment at this facility, and no instability was demonstrated at that time.  While the range of motion findings do not support even the minimum, compensable rating under DC 5260 or DC 5261, given the complaints of painful flexion, the current 10 percent rating  awarded on the basis of painful, albeit noncompensable, motion in the right knee, consistent with 38 C.F.R. § 4.59, is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014) 

However, no higher rating is assignable based on consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45; to include with repeated use or during flare-ups.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7;  Mitchell, 25 Vet. App. 32.  In this regard, no additional limitations were demonstrated with repetitive motion at either VA examination discussed above, and the Veteran denied ex[flare-ups at the January 2013 VA examination.  In view of the foregoing, as such, even after taking into account the factors identified in DeLuca, Johnson, and Mitchell at both VA examinations discussed above-with such factors being the basis for the 10 percent rating assigned by the February 2013 rating decision-the Board finds that a rating in excess of 10 percent cannot be granted for the right knee disability based on consideration of these factors.  

As for a rating in excess of 10 percent under any other potentially applicable diagnostic code, VA examinations  have not demonstrated any ligament instability or recurrent subluxation or lateral instability.  There otherwise being no indication of recurrent subluxation or lateral instability involving the right knee at any time since the effective date of the grant of service connection, an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  There is also no evidence that disability in the right knee has involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a.  

Moreover, as regards the Veteran's entitlement to a separate, compensable rating  for surgical scarring from the ACL repair, such scarring has not been described as being deep and non-linear measuring at least 39 square centimeters, or superficial and non-linear measuring at least 929 square centimeters, or painful, unstable, or productive of limitation of functioning.  Therefore, increased compensation cannot be assigned on the basis of the surgical scarring in the right knee under the pertinent diagnostic codes for rating skin disabilities set forth at 38 C.F.R. § 4.118.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding the existence and persistence of her symptoms, to include those presented in sworn testimony during her  June 2013 Board hearing, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for the right knee disability at issue pursuant to any applicable schedular criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the knee disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2011 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal as a wide range of signs and symptoms are contemplated in the applicable rating criteria.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected knee disability at issue.  In this regard, the service-connected right knee disability at issue also requires application of the holding in Deluca, Johnson, and Mitchell, which mandate, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

The Board further notes that under Johnson v. McDonald, 762 F3.d 1362 (2014),, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, compensable disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim adjudicated herein for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim may considered a component of a claim for higher rating  when such claim is raised by the record or asserted by the Veteran.  The January 2013 VA examiner  found that the service connected disability at issue did not impact unemployment, and there is otherwise no indication in the record that the service connected right knee disability  at issue actually or effectively rendered the Veteran unemployable.  Therefore, the matter of  entitlement to a TDIU due to the right knee disability has not been raised in conjunction either the claim for higher rating and need not be addressed,. 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the for the disability characterized as status post ACL reconstruction with scar of the right knee at any time since the  October 1, 2009 effective date of the award of service connection, and that the claim for higher rating must be denied, .  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating for the disability addressed above at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1993). 


ORDER

An initial rating in excess of 10 percent for status post ACL reconstruction with scar of the right knee is denied. 


REMAND

As noted in the Introduction, the Board finds that further AOJ action with respect to the remaining claims on appeal is necessary.   

The STRs document relevant evidence, to include treatment in August 2003 for pain radiating from the right elbow to the hand after being tackled while playing football with a diagnosis of possible epicondylitis; a June 1995 STR referring to an old right scaphoid fracture but no x-ray evidence of such and a January 2008 STR referencing complaints of a "pinched nerve" in the right wrist that the Veteran stated radiated to her right elbow and shoulder; gastrointestinal complaints diagnosed in January 2006, August 2006, June 2007, and February 2008 as gastroenteritis; a July 1999 STR that reflected a visit to a shoe clinic due to complaints of foot pain; upper respiratory complaints diagnosed as pharyngitis, to include in June 1990 and April 2008, and as an upper respiratory infection in March 2001; treatment in May 2005 for otitis media of the right ear; and an October 1991 STR documenting iritis, a March 1994 STR reflecting conjunctivitis, and a January 2009 STR reflecting complaints of foreign matter in the right eye and what appears to be a diagnosis at that time of conjunctivitis. 

The report of the April 2009 retirement physical (which is not entirely legible) does not appear to reveal any specific findings relevant to the disabilities for which service connection is claimed, but a medical history collected at that time reflects pertinent complaints listed in checklist fashion, to include ear, nose, and throat problems; loss of vision; impairment of use of the arms, legs, hand, or feet; and frequent indigestion or heartburn.  In listing the specific history of disabilities incurred in service,  conjunctivitis; a broken right wrist/carpal bone with a cast to the right shoulder; foot trouble in May 2004; bilateral sporadic ankle/foot pain; recurrent intestinal  trouble/gastroenteritis; and numbness and tingling in the right hand were noted.  

The October 2009 rating decision denied the claims for service connection for the conditions remaining on appeal on the basis of a lack of current disability associated with these conditions being shown at the June 2009 VA examination.  The Veteran challenged the findings of lack of disability at this examination in her September 2010 NOD, wherein she contended that the June 2009 VA examination was inadequate.  She also asserted current disability associated with each of the conditions for which service connection is claimed in sworn testimony to the undersigned at the June 2013 hearing, and there is clinical evidence of some relevant post-service disability reflected in the aforementioned reports from the Tripler Army Medical Center, to include right hand complaints in June 2010; nausea in January 2012; right wrist pain and heartburn in June 2012; an August 2012 problem list that include heartburn, acute sinusitis, and wrist joint pain; eustachian tube dysfunction and GERD in October 2012; esophageal reflux in March 2013; an and upper respiratory infection an April 2013.   

With respect to the requirement of a "current disability" for a grant of service connection, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that this requirement is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In this case, given the indication of relevant disability in service; the fact that the Veteran was relatively recently separated from service in September 2009 and that her claimed was filed prior to separation from service pursuant to the BDD program; her testimony to the undersigned relating current disability associated with each condition at issue and continuity of symptomatology associated with these conditions at issue for the short period between service and the present time; and the post service clinical evidence of relevant current disability associated with some of the conditions at issue, the Board may not at this point reasonably deny the claims for service connection remaining on appeal on the basis of there being no current disability associated with these conditions.  McClain, Romanowsky, supra.  Moreover, given all of the above, the Board concludes that VA examinations with respect to the disabilities for which service connection is claimed that include opinions as to the etiology of relevant disability shown at any time since the filing of the claims for service connection are necessary to fulfill the duty to assist.  Id; Barr, supra; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision."); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

As regards the claim for service connection for a right elbow disorder , given the Veteran's testimony  as to radiation of pain to the right elbow from the right shoulder, and the fact that service connection is in effect for right shoulder strain, the undersigned finds that (as the issue has been characterized on the Title Page) the issue of entitlement to service connection for a right elbow condition as secondary to service-connected right shoulder strain has been raised.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371.  As such, the AOJ will be directed to afford the Veteran proper VCAA notice with respect to the matter of entitlement to secondary service connection for a right elbow disability and obtain a medical opinion in this regard.  Barr, Bowling, supra; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for an initial, compensable  rating for scarring of the right knee, status post laceration with MRSA infection (separate service-connected scarring from that associated with the right knee discussed above), given the testimony at the June 2013 hearing before the undersigned of a lack of sensation/ nerve damage and pain associated with this scarring, and the fact that the record does not reflect a contemporaneous VA skin examination devoted to the matter of the current severity of this scarring, such an examination is necessary to determine the current severity of the Veteran's scarring of the right knee, status post laceration with MRSA infection.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ the Veteran further opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding , pertinent private (non-VA) medical records, to include any outstanding records of evaluation and/or treatment from the Trippler Army Medical Center.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters remaining on appeal that is not already of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include any outs to include any outstanding records of evaluation and/or treatment from the Trippler Army Medical Center.  
.
In the letter, explain the type of evidence that is needed to support a claim for service connection for a right elbow disorder as secondary to right shoulder strain. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).  

2.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo examination(s) to address each claim for service connection remaining on appeal. 

The entire electronic claims file, record and a complete copy of this REMAND must be made available to each examiner, and the opinions rendered should reflect consideration of the Veteran's documented history and assertions.  

With respect to each claimed disability-right elbow disorder, residuals of a right wrist fracture to include right hand impairment, a gastrointestinal disability to include GERD, left foot plantar fasciitis, residuals of an upper respiratory infection, a right ear disability to include eustachian tube dysfunctionand  and conjunctivitis-the examiner should clearly identify each such current disability, as well as any such disability existing at any time since October 1, 2009 (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide opinion,  consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service

With respect to  diagnosed right elbow disability, if not deemed directly related to service,  an additional opinion should be provided as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability the Veteran has such disability that was directly caused or aggravated (worsened beyond natural progress) by the service-connected right shoulder strain.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for a VA examination to assess the severity of the service connected scarring of the right knee, status post laceration with MRSA infection.

The entire electronic claims file, to include a complete copy of this REMAND must be made available to the examiner, and the opinions rendered should reflect consideration of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all manifestations of the  disability under consideration, reporting sufficient clinical findings needed for evaluation of this disability under the pertinent criteria for rating skin disabilities  at 38 C.F.R. § 4.118 (2014). 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims that have been remanded in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claims) and legal authority.  

Adjudication of the claim for a higher rating for scarring of the right knee, status post laceration with MRSA infection, should include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

7.  If any benefit sought in connection with the claims remanded remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and documents consideration of all pertinent evidence and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit sought should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


